                                 Case 3:18-cv-04609-WHA Document 52 Filed 02/06/19 Page 1 of 5



                       1   Susan E. Coleman (SBN 171832)
                           E-mail: scoleman@bwslaw.com
                       2   Kristina Doan Strottman (SBN 268188)
                           E-mail: kstrottman@bwslaw.com
                       3   BURKE, WILLIAMS & SORENSEN, LLP
                           444 South Flower Street, Suite 2400
                       4   Los Angeles, CA 90071-2953
                           Tel: 213.236.0600       Fax: 213.236.2700
                       5
                           Attorneys for Defendant
                       6   LEADERS IN COMMUNITY
                           ALTERNATIVES, INC.
                       7
                       8                                 UNITED STATES DISTRICT COURT
                       9                              NORTHERN DISTRICT OF CALIFORNIA
                      10                                        SAN FRANCISCO DIVISION
                      11
                      12   WILLIAM EDWARDS, ROBERT                        Case No. 3:18-cv-04609-WHA
                           JACKSON, JAMES BROOKS, and
                      13   KYSER WILSON on behalf of                      DEFENDANTS’ OPPOSITION TO
                           themselves and others similarly                PLAINTIFFS’ LETTER
                      14   situated,                                      REQUESTING BASIC CONTACT
                                                                          INFORMATION FOR PUTATIVE
                      15                           Plaintiff,             CLASS MEMBERS AND
                                                                          WITNESSES
                      16   v.
                                                                          Date:    February 11, 20191
                      17   LEADERS IN COMMUNITY                           Time:    8:00 a.m.
                           ALTERNATIVES, INC., et al,
                      18
                                                   Defendants.            Judge: Honorable William Alsup
                      19
                      20
                      21            Defendant Leaders in Community Alternatives, Inc. (“LCA”) hereby
                      22   responds to Plaintiffs’ Letter Requesting Basic Contact Information for Putative
                      23   Class Members and Witnesses. (Doc. #49.)
                      24   ///
                      25   ///
                      26
                      27   1
                            Defendant has notified the Court clerk that counsel has a scheduling conflict with
                           the currently set hearing, and that the parties are available February 12 or 13. The
                      28   parties concurrently file a joint stipulation to move the hearing date and/or time.
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                               3:18-CV-04609-WHA
                           LA #4820-1592-1287 v1                         -1-
  ATTO RNEY S AT LAW                                                                     OPP. TO MOTION TO COMPEL
     LOS A NG EL ES
                                Case 3:18-cv-04609-WHA Document 52 Filed 02/06/19 Page 2 of 5



                       1   I.       INTRODUCTION
                       2            Plaintiffs sought to bring a class action suit against the County of Alameda,
                       3   LCA, SuperCom, and several individual defendants, for implementing a home
                       4   detention program which allegedly violates federal RICO, the constitution, and
                       5   state law. (Doc. #1.) The Court dismissed all defendants and claims except the
                       6   RICO claim against LCA. (Doc. #42.) The Court also found Plaintiffs Edwards and
                       7   Brooks failed to state a claim,2 and dismissed the request for injunctive relief.
                       8            Plaintiffs now request overbroad and private information regarding electronic
                       9   monitoring (EM) participants and LCA employees. Plaintiffs requested:
                      10          Interrogatory 4: List the names, phone number, e-mail, home address, other
                                  contact information, dates on the program, amounts charged, violations
                      11          reported to the court, the reason for the violation, any removal/termination
                                  from LCA’s program, and the reason for removal/termination of all
                      12          participants/clients from January 1, 2013 to the present.
                      13          Interrogatory 5: List the names, position, phone number, e-mail, home
                                  address, other contact information, dates of employment, salary, and the
                      14          reason for separation of all employees from January 1, 2013 to the present.
                      15   While Plaintiffs have narrowed their requests to names and contact information of
                      16   EM participants and staff after extensive meet and confer discussions, Plaintiffs’
                      17   requests still impermissibly seek information protected by the Penal Code and
                      18   privacy rights, which are particularly sensitive given the nature of this case.
                      19            In order to balance Plaintiffs’ need to conduct discovery with employee
                      20   privacy and safety concerns, LCA agreed to provide, pursuant to a protective order,
                      21   the names of EM case managers and supervisors from 2013 to the present who are
                      22   still LCA employees and deal with Alameda County clients, and offered to arrange
                      23   for their depositions. LCA also agreed to arrange the depositions of Plaintiffs
                      24   Wilson and Jackson’s past case managers and supervisors. Plaintiffs have failed to
                      25   demonstrate a compelling need for discovery beyond this, and cannot show their
                      26   need outweighs the privacy interests of EM participants and staff.
                      27
                      28   2
                               The parties differ on whether Plaintiffs Edwards and Brooks are still in the case.
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                3:18-CV-04609-WHA
                           LA #4820-1592-1287 v1                      -2-
  ATTO RNEY S AT LAW                                                                      OPP. TO MOTION TO COMPEL
     LOS A NG EL ES
                              Case 3:18-cv-04609-WHA Document 52 Filed 02/06/19 Page 3 of 5



                       1   II.      PLAINTIFFS’ REQUEST SHOULD BE DENIED
                       2            In federal court, the scope of pre-certification discovery lies entirely within
                       3   the discretion of the court. Vinole v. Countrywide Home Loans, Inc., 571 F.3d 935,
                       4   942 (9th Cir. 2009). Plaintiffs’ motion should be denied for several reasons.
                       5            First, producing names and contact information for all EM participants
                       6   violates the Penal Code and privacy rights. The courts recognize when the right of
                       7   privacy is involved, “the party seeking discovery must demonstrate a compelling
                       8   need for discovery, and that compelling need must be so strong as to outweigh the
                       9   privacy right when these two competing interests are carefully balanced.” Wiegele
                      10   v. Fedex Ground Package Sys., 2007 WL 628041, at *2 (S.D. Cal. Feb. 8, 2007).
                      11   Compelled discovery within the realm of the right of privacy “cannot be justified
                      12   solely on the ground that it may lead to relevant information.” Id.
                      13            Plaintiffs do not dispute Penal Codes sections 11105 and 13300 (limiting
                      14   release of criminal history), and 1203.05 (restricting access to probation records 60
                      15   days after judgment) protect criminal history and probation information, but argue
                      16   these statutes protect criminal history far beyond basic contact information. (Doc.
                      17   #49 at 4.) Yet, the names of EM participants itself constitute the release of criminal
                      18   information because it reveals people who have had charges against them and were
                      19   assigned to EM. This may include those who have had records expunged or sealed,
                      20   and it would be unduly burdensome for LCA to cross-verify this information.
                      21   Plaintiffs cite to cases about contact information in employment class-actions, but
                      22   not cases like this involving people who are or were on probation or pre-court
                      23   detention. Further, in Artis v. Deere & Co., 276 F.R.D. 348, 353 (N.D. Cal. 2011),
                      24   the court recognized disclosure of “personal histories” implicates more intimate
                      25   privacy interests. Because a list of EM participants would reveal personal criminal
                      26   histories, this information is protected under the Penal Code and right to privacy.
                      27            Second, releasing the names, home addresses, phone numbers, and email
                      28   addresses for all EM participants and staff who had interaction with them presents
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                 3:18-CV-04609-WHA
                           LA #4820-1592-1287 v1                       -3-
  ATTO RNEY S AT LAW                                                                       OPP. TO MOTION TO COMPEL
     LOS A NG EL ES
                              Case 3:18-cv-04609-WHA Document 52 Filed 02/06/19 Page 4 of 5



                       1   security concerns, especially given the population LCA case managers work with.
                       2   As just one example, former lead Plaintiff Edwards (who Plaintiffs maintain is still
                       3   in this case) is currently being held in Contra Costa County on murder charges for
                       4   allegedly killing a person he believed was going to testify as a witness against
                       5   fellow gang members. People v. William Edwards, Docket No. 02-328386-8. The
                       6   criminal complaint identifies Edwards as a Ghost Town gang member, and there
                       7   have been issues as to whether Mr. Edwards used his clerk position in the Contra
                       8   County public defender’s officer to obtain information related to this murder.
                       9            Third, by granting Plaintiffs direct access to all former LCA employees (even
                      10   those who may have as had as little as one contact with an Alameda participant),
                      11   there is a concern that Plaintiffs will ask them about invasive information they had
                      12   originally sought, such as the financial and violation history of LCA participants.
                      13            Finally, the Ninth Circuit has held that a plaintiff bears the burden of either
                      14   making a prima facie showing that Rule 23 class action requirements are satisfied
                      15   or that discovery is likely to produce substantiation of the class allegations. Absent
                      16   this showing, it is not an abuse of discretion to refuse to allow class discovery.
                      17   Manolete v. Bolger, 767 F.2d 1416, 1424 (9th Cir. 1985). Plaintiffs cannot show
                      18   common questions of law or fact capable of class-wide resolution. The only claim
                      19   left is for alleged violations of RICO based on extortion under the Hobbs Act and
                      20   the Penal Code. Whether an individual was allegedly extorted by LCA is based on
                      21   an individual inquiry as to the circumstances and facts specific to that person, and
                      22   cannot be determined globally. Was a person able to pay electronic monitoring
                      23   fees, did LCA made fee adjustments, and did LCA make statements that rose to the
                      24   level of extortion? This individual analysis was demonstrated when the Court
                      25   found that 1) Plaintiffs Edwards and Brooks failed to state a claim based on what
                      26   they said their case managers told them, and 2) Plaintiffs Wilson and Jackson did
                      27   state a claim but “additional facts or circumstances may explain away the hard edge
                      28   of these threats and doom the case.” (Doc. #42 at 14.)
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                 3:18-CV-04609-WHA
                           LA #4820-1592-1287 v1                       -4-
  ATTO RNEY S AT LAW                                                                       OPP. TO MOTION TO COMPEL
     LOS A NG EL ES
                              Case 3:18-cv-04609-WHA Document 52 Filed 02/06/19 Page 5 of 5



                       1            In sum, the names and contact information for every LCA EM participant
                       2   from 2013 to present and every staff member who may have had contact with these
                       3   participants have minimal value, at best, because plaintiffs cannot show the Rule 23
                       4   class action requirements are or will be satisfied with this information. Conversely,
                       5   the right to privacy is high. Therefore, Plaintiffs’ request should be denied.
                       6
                       7   Dated: February 6, 2019              BURKE, WILLIAMS & SORENSEN, LLP
                       8
                       9                                        By: /s/ Kristina Doan Strottman
                                                                    Susan E. Coleman
                      10                                            Kristina Doan Strottman
                      11                                        Attorneys for Defendant
                                                                LEADERS IN COMMUNITY
                      12                                        ALTERNATIVES, INC.
                      13
                      14
                      15
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                              3:18-CV-04609-WHA
                           LA #4820-1592-1287 v1                    -5-
  ATTO RNEY S AT LAW                                                                    OPP. TO MOTION TO COMPEL
     LOS A NG EL ES
